DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Acknowledgements
This Office Action is in response to the original claims filed on July 9, 2019.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on July 9, 2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112 (pre-AIA ), 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 14-17 are indefinite because they are considered hybrid claims.  See MPEP §2173.05(p) II.  In particular, because Claim 14 recites both a system and a method for using that 
Claim 14 recites:
A system for validating a transaction between a remote merchant system and an end-user terminal via a service provider, the system comprising a service provider coupled to a remote merchant system, a remote end user terminal, and a remote point-of-sale (POS) terminal: 
the service provider receiving …, 
the service provider further generating …, 
the service provider further receiving ….
For example, Claim 14 recites a “system” and “the system comprising a service provider coupled to a remote merchant system, a remote end user terminal, and a remote point-of-sale (POS) terminal.”  In light of this evidence, one of ordinary skill in the art could reasonably interpret these recitations as express intent by Applicant to claim a product claim.  Alternatively, Claim 14 also recites the method steps of “receiving,” “generating,” and “further receiving.”  One of ordinary skill in the art could also reasonably interpret these recitations as express intent by Applicant to include method steps.  In light of this conflicting evidence, the scope of the claims is not known.  Additionally, a person of ordinary skill in the art could reasonably interpret Claim 14 to be drawn to both a product and process.
Therefore in accordance with §2173.05(p) II which states that a single claim must be drawn to either a product or process (but not both) and because a potential competitor of Applicant would not know whether possession alone of the claimed structure constituted 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Subject Matter Eligibility Analysis for Products and Processes1 (“SME Analysis”):
Claims 1-20 are directed to one of the statutory categories.
Claims 1-13 and 18-20 are directed to a process.
Claims 14-17 are directed to a system.
Step 2A- Prong One of the SME Analysis:
Claim 1 (representative of independent claims 14 and 18) recites the following steps:
receiving transaction information at the service provider regarding a transaction between the merchant and an end user, the information including a transaction identification, a merchant system identification, a payment amount, and transaction 
storing the transaction information in a service provider; 
generating a token ID for use by the end user with the transaction, the token ID not including the transaction identification nor the merchant system identification; 
linking the token ID to the stored transaction information; 
receiving the token ID at the service provider from a remote point-of-sale (POS) and a request for the payment amount wherein the POS has received the token ID from the end user; 
retrieving the linked transaction information using the token ID; 
sending the payment amount from the service provider to the POS; 
receiving presentment information from the POS; and 
validating that the presentment is in accordance with the transaction instructions linked to the token ID.
These steps, under their broadest reasonable interpretation, describe or set-forth validating a transaction between a merchant and end-user via a service provider using a token ID, which amounts to a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
Alternatively, these steps, under their broadest reasonable interpretation encompass a human manually (e.g., in their mind, or using paper and pen) validating a presentment is in accordance with transaction instructions (i.e., one or more concepts  one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the “mental processes” subject matter grouping of abstract ideas.
As such, the Examiner concludes that Claim 1 recites an abstract idea.
Independent Claims 14 and 18 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A- Prong Two of the SME Analysis:
The claims recite the additional limitations of a merchant system, end user terminal, storing in a database of the service provider, generating by the end user terminal, receiving from a remote point-of-sale (POS) terminal and from the end user terminal, and sending to the POS terminal.
The requirement to execute the claimed steps/functions on a computerized device such as a “system” or “terminal” is equivalent to adding the words “apply it” on a generic computer see MPEP 2106.05(f)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
The dependent claims fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
Therefore, the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claims are directed to an abstract idea.

Step 2B of the SME Analysis:
As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions on a computerized device such as a “system” or “terminal” is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the see MPEP 2106.05(f)).
Furthermore, in regards to the storing limitations, the determination that associating/storing data in a database is well-understood, routine, and conventional is supported by the Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.
Furthermore, in regards to the receiving and sending limitations, the determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and appended with well-understood, routine and conventional activities previously known to the industry.
The dependent claims fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
Therefore no additional element, or combination of additional claims elements are sufficient to ensure the claims amount to significantly more than the abstract idea identified above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moreau et al. (US 2002/0069166 A1)(“Moreau”) in view of Hansen et al. (US 9,129,464 B2)(“Hansen”).

As to Claim 1, Moreau discloses a method of validating a transaction between a remote merchant system (merchants 300) and an end-user terminal (customers 310) via a service provider (facilitator 330)([0033]), the method comprising: 
receiving transaction information (order 320) at the service provider regarding a transaction between the merchant system and an end user terminal (“The order 320 for the product or service may then be transmitted to a facilitator 330,” [0035]), the (“order ID,” [0072]), a merchant system identification (“merchant ID,” [0072]), a payment amount (“amount of payment,” [0072]), and transaction instructions (“currency-type designation,” [0072]) ([0072]-[0074]); 
storing the transaction information in a database of the service provider (“places the data thereof in the appropriate record(s) in a relational database such as an Oracle database,” [0074]); 
generating a token ID (“transaction code or identifier,” [0074]) for use by the end user terminal with the transaction ([0074]), the token ID not including the transaction identification nor the merchant system identification ([0074]); 
linking the token ID to the stored transaction information (“the transaction code along with the order information may be processed into a printable file or a XML document,” [0075]); 
receiving the token ID at a remote point-of-sale (POS) terminal (POS system 670) wherein the POS terminal has received the token ID from the end user terminal ([0078]-[0080], and “The customer may then visit the collection agent 660 whose POS system 670 may include or may be connected to a suitable memory reader such as a disk drive 680, a docking station 690, a wireless communication port (e.g. IR port) for the PDA 640 in FIG. 6, or other means. Using the memory reader, the POS system 670 may retrieve the online order or the Transaction Code from the PDA 640 or storage disk 650” [0117]); 
retrieving the linked transaction information using the token ID ([0101])
sending the payment amount from the service provider to the POS terminal (“Such Web services may allow the collection agent 350 to retrieve the data (step 527) in a particular transaction or retrieve the Transaction Amount” [0102]).
Moreau does not directly disclose
the transaction instructions are on what actions need to be performed by the end user terminal in order for the merchant system to complete the transaction; and
receiving the token ID at the service provider from a remote point-of-sale (POS) terminal and a request for the payment amount; and
receiving presentment information from the POS terminal; and 
validating that the presentment is in accordance with the transaction instructions linked to the token ID.
Hansen teaches
the transaction instructions (provides the consumer with a transaction identifier unique to the transaction request, consumer, requested goods or services, time limit, or the like…” note: “time limit,” C.19, L.56) are on what actions need to be performed  by the end user terminal in order for the merchant system to complete the transaction (“…provides the consumer with a transaction identifier unique to the transaction request, consumer, requested goods or services, time limit, or the like…” C.19, L.54-60); and
receiving the token ID at the service provider from a remote point-of-sale (POS) terminal (“consumer may enter their consumer identifier or a transaction identifier into POS device 110. This information is transmitted to payment provider control 130” C.7, L.5-8) and a request for the payment amount (“Entry of information, data, or a transaction request into payment provider control 130 may occur in a variety of ways through any interface 12 (FIG. 2). For example, entry may be made by entering into POS device…” C.16, L.6-9); and
receiving presentment information from the POS terminal (“The transaction request would include this time limit so payment provider control 130 could determine if the consumer timely paid” C.17, L.48-50, “Entry of the transaction request into payment provider control 130 may be effectuated by entry into POS device 110” C.19, L.50-52); and 
validating that the presentment is in accordance with the transaction instructions linked to the token ID (“payment provider control 130 determines whether the consumer's attempted payment has been made within the time limit (block 818).” C.20, L.1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Moreau by the features of Hansen and in particular to include in Moreau, the features of the transaction instructions are on what actions need to be performed by the end user terminal in order for the merchant system to complete the transaction; receiving the token ID at the service provider from a remote point-of-sale (POS) terminal and a request for the payment amount; and receiving presentment information from the POS terminal; and validating that the presentment is in accordance with the transaction instructions linked to the token ID, as taught by Hansen.
A person having ordinary skill in the art would have been motivated to combine these features because adding such features would help to “facilitate[s] the ease of payment by the 

As to Claim 2, the Moreau/Hansen combination discloses as discussed above.  Hansen teaches providing the presentment information from the service provider to the merchant system based on the validating to allow the merchant system to fulfill the transaction between the merchant system and the end user terminal (“The merchant is notified that the transaction has not been completed. In some aspects, the reason(s) why the transaction has been terminated is provided to the merchant (e.g., time limit expired 10 before payment attempt, payment attempt with insufficient funds, no payment attempted, correct transaction identifier not provided, and the like). In this embodiment, the consumer will need to recontact the merchant so that the merchant, if desired, can restage the transaction in order to provide the consumer additional time to tender payment,” C.20, L.6-15).

As to Claim 3, the Moreau/Hansen combination discloses as discussed above.  Hansen teaches wherein the transaction instructions include a time of expiration (“time limit,” C.19, L.56) and wherein validating comprises determining whether the presentment is received before the time of expiration (“payment provider control 130 determines whether the consumer's attempted payment has been made within the time limit (block 818).” C.20, L.1-3)

As to Claim 4, the Moreau/Hansen combination discloses as discussed above.  Hansen teaches wherein the transaction instructions include a POS terminal to be used (“The merchant or payment provider control 130 further provides the consumer with one or more payment provider locations,” C.19, L.60-62) and wherein validating comprises comparing the POS (“the consumer must provide identification that matches that contained in the transaction request” C.16, L.33-35).


As to Claim 5, the Moreau/Hansen combination discloses as discussed above.  Moreau further discloses wherein the transaction instructions include a link (customer ID issued by the merchant 300) to an end user terminal account with the merchant system ([0072]).

As to Claim 6, the Moreau/Hansen combination discloses as discussed above.  Moreau further discloses sending the token ID from the service provider to the end-user terminal before receiving the token ID from the POS terminal (“the transaction code along with the order information may be processed into a printable file or a XML document and transmitted back in step 450 to the customer's computer or terminal…” [0075]).

As to Claim 7, the Moreau/Hansen combination discloses as discussed above.  Moreau further discloses asking the merchant system whether the transaction corresponding to the token ID is valid (“presents the Transaction Code…the collection agent 350 may validate” [0101]) using the transaction instructions before sending the payment amount to the POS terminal (“After the customer 310 tenders payment of the Transaction Amount…” [0103])(step 524 occurs before step 529, see Fig.5).

As to Claim 8, the Moreau/Hansen combination discloses as discussed above.  Moreau further discloses wherein the token ID comprises an image of an optical code readable by the POS terminal (“Preferably, the transaction code is also presented in a bar code format that may be scanned by a laser scanner 140 (FIG. 1), similar to that used in current retail or grocery stores.” [0074]).

As to Claim 9, the Moreau/Hansen combination discloses as discussed above.  Moreau further discloses wherein receiving transaction information comprises receiving in an encoded form, the service provider decoding the transaction information before storing the transaction information (“To increase security, the data may also be encrypted on either the merchant's 300 or the facilitator's 330 end prior to the transmission” [0093]).

As to Claim 10, the Moreau/Hansen combination discloses as discussed above.  Moreau further discloses wherein receiving transaction information comprises receiving encrypted, the service provider decrypting the transaction information before storing the transaction information (“To increase security, the data may also be encrypted on either the merchant's 300 or the facilitator's 330 end prior to the transmission” [0093]).

As to Claim 11, the Moreau/Hansen combination discloses as discussed above.  Moreau further discloses wherein generating the token ID comprises using a pseudorandom number (“one out of a certain number of transaction codes may be randomly pre-selected” [0112]).

As to Claim 12, the Moreau/Hansen combination discloses as discussed above.  Moreau further discloses wherein the transaction information is generated in response to a selection of goods or services to be purchased by an end-user via a web-based checkout interface displayed at the end-user terminal and encoded by the merchant system (“the consumer may select the product or service and add it to an electronic shopping cart…” [0053]-[0054]).

As to Claim 13, the Moreau/Hansen combination discloses as discussed above.  Moreau further discloses wherein retrieving the linked transaction information further comprises determining whether the token ID is linked to transaction information and if the transaction has already been paid and notifying the POS terminal if the transaction information is not found or the transaction has been paid (“Such Web services may allow the collection agent 350 to retrieve the data (step 527) in a particular transaction or retrieve the Transaction Amount and its payment status (e.g., whether paid or not) using the Transaction Code or Authentication ID.” [0102]).

As to Claim 14, Moreau discloses a system for validating a transaction between a remote merchant system (merchants 300) and an end-user terminal (customers 310) via a service provider (facilitator 330)([0033]), the system comprising a service provider coupled to a remote merchant system, a remote end user terminal, and a remote point-of-sale (POS) terminal (POS system 670)(Fig.3 and Fig.6): 
the service provider receiving transaction information (order 320) regarding a transaction between the merchant system and an end user terminal (“The order 320 for the product or service may then be transmitted to a facilitator 330,” [0035]), the information including a transaction identification (“order ID,” [0072]), a merchant system identification (“merchant ID,” [0072]), a payment amount (“amount of payment,” [0072]), and transaction instructions (“currency-type designation,” [0072]) ([0072]-[0074]), storing the transaction information in a database of the service provider (“places the data thereof in the appropriate record(s) in a relational database such as an Oracle database,” [0074])
the service provider further generating a token ID (“transaction code or identifier,” [0074]) for use by the end user terminal with the transaction ([0074]), the token ID not including the transaction identification nor the merchant system identification ([0074]), and linking the token ID to the stored transaction information (“the transaction code along with the order information may be processed into a printable file or a XML document,” [0075]), 
receiving the token ID at remote point-of-sale (POS) terminal ([0078]-[0080], and “The customer may then visit the collection agent 660 whose POS system 670 may include or may be connected to a suitable memory reader such as a disk drive 680, a docking station 690, a wireless communication port (e.g. IR port) for the PDA 640 in FIG. 6, or other means. Using the memory reader, the POS system 670 may retrieve the online order or the Transaction Code from the PDA 640 or storage disk 650” [0117]), wherein the POS terminal has received the token ID from the end user terminal ([0078], [0122]), retrieving the linked transaction information using the token ID ([0101]), sending the payment amount from the service provider to the POS terminal (“Such Web services may allow the collection agent 350 to retrieve the data (step 527) in a particular transaction or retrieve the Transaction Amount” [0102]).
Moreau does not directly disclose
the transaction instructions are on what actions need to be performed by the end user terminal in order for the merchant system to complete the transaction; and
receiving the token ID at the service provider from a remote point-of-sale (POS) terminal and a request for the payment amount; and
receiving presentment information from the POS terminal; and 
validating that the presentment is in accordance with the transaction instructions linked to the token ID.
Hansen teaches
the transaction instructions (provides the consumer with a transaction identifier unique to the transaction request, consumer, requested goods or services, time limit, or the like…” note: “time limit,” C.19, L.56) are on what actions need to be performed  by the end user terminal in order for the merchant system to complete the transaction (“…provides the consumer with a transaction identifier unique to the transaction request, consumer, requested goods or services, time limit, or the like…” C.19, L.54-60); and
receiving the token ID at the service provider from a remote point-of-sale (POS) terminal (“consumer may enter their consumer identifier or a transaction identifier into POS device 110. This information is transmitted to payment provider control 130” C.7, L.5-8) and a request for the payment amount (“Entry of information, data, or a transaction request into payment provider control 130 may occur in a variety of ways through any interface 12 (FIG. 2). For example, entry may be made by entering into POS device…” C.16, L.6-9); and
receiving presentment information from the POS terminal (“The transaction request would include this time limit so payment provider control 130 could determine if the consumer timely paid” C.17, L.48-50, “Entry of the transaction request into payment provider control 130 may be effectuated by entry into POS device 110” C.19, L.50-52)
validating that the presentment is in accordance with the transaction instructions linked to the token ID (“payment provider control 130 determines whether the consumer's attempted payment has been made within the time limit (block 818).” C.20, L.1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Moreau by the features of Hansen and in particular to include in Moreau, the features of the transaction instructions are on what actions need to be performed by the end user terminal in order for the merchant system to complete the transaction; and receiving the token ID at the service provider from a remote point-of-sale (POS) terminal and a request for the payment amount; and receiving presentment information from the POS terminal; and validating that the presentment is in accordance with the transaction instructions linked to the token ID, as taught by Hansen.
A person having ordinary skill in the art would have been motivated to combine these features because adding such features would help to “facilitate[s] the ease of payment by the consumer upon the consumer's arrival at the payment provider location” (Hansen, C.17, L.7-9) and it would help to “reduce or eliminate occurrences of buyer's remorse” (Hansen, C.20, L.50).

As to Claim 15, the Moreau/Hansen combination discloses as discussed above.  Hansen teaches wherein the transaction instructions include a POS terminal to be used (“The merchant or payment provider control 130 further provides the consumer with one or more payment provider locations,” C.19, L.60-62) and wherein validating comprises comparing the POS terminal to the POS terminal to be used (“the consumer must provide identification that matches that contained in the transaction request” C.16, L.33-35).

As to Claim 16, the Moreau/Hansen combination discloses as discussed above.  Moreau further discloses the service provider further asking the merchant system whether the transaction corresponding to the token ID is valid (“presents the Transaction Code…the collection agent 350 may validate” [0101]) using the transaction instructions before sending the payment amount to the POS terminal (“After the customer 310 tenders payment of the Transaction Amount…” [0103])(step 524 occurs before step 529, see Fig.5).

As to Claim 17, the Moreau/Hansen combination discloses as discussed above.  Moreau further discloses wherein the token ID comprises an image of an optical code (“the transaction code is also presented in a bar code format that may be scanned by a laser scanner 140 (FIG. 1), similar to that used in current retail or grocery stores” [0074]) based on a pseudorandom number (“one out of a certain number of transaction codes may be randomly pre-selected” [0112]), the code being readable by the POS terminal ([0122]).

As to Claim 18, Moreau discloses a method of validating a transaction between a remote merchant system (merchants 300) and an end-user terminal (customers 310) via a service provider (facilitator 330)([0033]), the method comprising: 
receiving a selection of goods or services to be purchased by an end-user via a web-based checkout interface at the end-user terminal (“A customer 310 may also use a computer or other Web-enabled devices to navigate through a merchant's web-site and may select a product or service that he or she may wish to purchase. Examples of these products and services are myriad, which include, but are not limited to” [0034], and [0070])
generating transaction information (order 320) regarding a transaction for purchasing the goods or services including a transaction identification (“order ID,” [0072]), a merchant system identification (“merchant ID,” [0072]), a payment amount (“amount of payment,” [0072]), and transaction instructions (“currency-type designation,” [0072]) ([0072]-[0074]); 
receiving a token ID from the service provider at the end-user terminal ([0075]), the token ID being linked to the transaction information stored in a database of the service provider (“places the data thereof in the appropriate record(s) in a relational database such as an Oracle database,” [0074]), the token ID not including the transaction identification nor the merchant system identification ([0074]);
presenting the token ID by the end-user terminal and the payment amount at a point-of-sale (POS) terminal ([0078], “Upon receipt of the payment” [0082], and [0122]); and 
receiving receipt (“sending an "authorization to ship" or a confirmation of payment message” [0083]) for the transaction after the service provider validates a presentment from the POS terminal against the transaction instructions stored at the service provider (“the facilitator's 330 computer network using any device that allows for validation of the Transaction code or other informational query to the facilitator's 330 computer network” [0101]).
Moreau does not directly disclose
the transaction instructions are on what actions need to be performed by the end user terminal in order for the merchant system to complete the transaction.
Hansen teaches
the transaction instructions (provides the consumer with a transaction identifier unique to the transaction request, consumer, requested goods or services, time limit, or the like…” note: “time limit,” C.19, L.56) are on what actions need to be performed  by the end user terminal in order for the merchant system to complete the transaction (“…provides the consumer with a transaction identifier unique to the transaction request, consumer, requested goods or services, time limit, or the like…” C.19, L.54-60).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Moreau by the features of Hansen and in particular to include in Moreau, the feature of the transaction instructions are on what actions need to be performed by the end user terminal in order for the merchant system to complete the transaction, as taught by Hansen.
A person having ordinary skill in the art would have been motivated to combine these features because adding such features would help to “facilitate[s] the ease of payment by the consumer upon the consumer's arrival at the payment provider location” (Hansen, C.17, L.7-9).

As to Claim 19, the Moreau/Hansen combination discloses as discussed above.  Moreau further discloses wherein receiving the token ID comprises receiving the token ID through the checkout interface (“If the customer selects to pay by cash ( or with some other non-credit card form of payment, i.e., to pay "offline" with a collection agent 350 affiliated with the network 290) as in step 416, the order information may be transmitted as in step 420 to a facilitator 330, e.g., to a second web-site operated by the facilitator 330.” [0071], and [0075]).

As to Claim 20, the Moreau/Hansen combination discloses as discussed above.  Moreau further discloses wherein the token ID comprises an image of an optical code readable by the POS terminal code (“the transaction code is also presented in a bar code format that may be scanned by a laser scanner 140 (FIG. 1), similar to that used in current retail or grocery stores” [0074], [0122]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure is:
Marshall (US 2008/0052182 A1)(“Marshall”) which discloses accepting and settling transaction payments for an unbanked consumer with a merchant through a central processing unit (Abstract).  The consumer is given a unique transaction ID and may make payments in cash ([0010]-[0011]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        September 11, 2021

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Subject Matter Eligibility Analysis for Products and Processes in MPEP §2106 III.